Exhibit 10.19
 


SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION






I.             Board Members (Other than the Chairman)


A.            Annual Cash Compensation
 
        Annual Cash
Retainer:                                                                                                         
$80,000
 
                Additional Cash Retainer for Chairman of Audit
Committee:                                         $20,000
 
                Additional Cash Retainer for Chairs of Compensation Committee,
        Nominating and Corporate Governance Committee, Strategy and
        Finance Committee and Corporate Social Responsibility
Committee:                           $10,000
 
B.   Equity Compensation
 
               Annual equity grants are made upon the recommendation of the
Compensation Committee.

II.            Chairman of the Board


A.           Annual Cash Compensation


Annual Cash Compensation (in lieu of annual retainer):                    
$250,000


B.           Equity Compensation


Annual equity grants are made upon the recommendation of the Compensation
Committee.


